Citation Nr: 1128992	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  05-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for nausea and dizziness, to include as secondary to service-connected tinnitus and hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to September 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The case was previously before the Board in July 2008 and March 2010, and was remanded each time for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a condition manifested by dizziness, nausea, and loss of balance, which he believes is associated with his service-connected tinnitus and hearing loss.  He has been afforded two VA examinations to determine the nature and likely etiology of this condition, but both examinations were determined to be inadequate.  The case was remanded in March 2010 in order to remedy these deficiencies, and the RO attempted to schedule a new examination as directed.  The record reflects that the Veteran rescheduled the examination three times before cancelling it completely in June 2010 because he was going to be out of the country.  He informed the RO that he would contact them upon his return.  In April 2011, the RO denied the claim in a Supplemental Statement of the Case (SSOC).  In May 2011, the Veteran returned the SSOC notice response indicating that he had no other information to submit but that he wished to continue the appeal.  There is no evidence that he made any attempt to reschedule the examination upon his return to the United States.  The Veteran's accredited representative requests that the case be remanded in order to afford the Veteran an adequate VA examination.  

The Board notes that there is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

As the record stands, there is insufficient information for the Board to determine the likely etiology of the Veteran's claimed dizziness; therefore, another examination will be ordered.  The Veteran is hereby informed that 38 C.F.R. § 3.326 (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a claimant's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed symptoms, which include dizziness, nausea, and loss of balance.  The claims file should be made available to the examiner for review.  The examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should answer the following questions:  

a) Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed condition associated with dizziness, nausea, and loss of balance was caused by his service-connected hearing loss or tinnitus disabilities?

(b) Is it at least as likely as not that the Veteran's service-connected hearing loss or tinnitus disabilities aggravated any diagnosed condition associated with dizziness, nausea, and loss of balance?

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the condition associated with dizziness, nausea, and loss of balance (i.e., a baseline) before the onset of the aggravation.

The examiner is also requested to provide a rationale for any opinion expressed.

2. The Veteran is hereby notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

